O’Brien, J.,
concurs in the result, with the following memo*373randum: The issue at the heart of the plaintiffs case is whether he has the qualifications to serve as a full time medical pararescue technician in the New York Air National Guard. I agree with the Supreme Court that civilian courts do not have subject matter jurisdiction over controversies arising from such military personnel decisions. I therefore concur with my colleagues’ decision to affirm, but on a different ground.
Management of the State militia is the province of the Governor and the Legislature (see, NY Const, art XII, § 1; Military Law § 3), subject, of course, to Congress’s authority over the National Guard of the United States, a Federal organization comprised of State National Guard units and their members. A person who enlists in a State National Guard unit simultaneously enlists in the National Guard of the United States (see, Perpich v Department of Defense, 496 US 334).
The State Legislature established a nondiscrimination policy for the militia, declaring that "there shall be an equality of treatment and opportunity for all persons in the organized militia without regard to race, creed, color, national origin or sex” (Military Law § 4). A discrimination complaint may be brought within the military system under procedures established by the United States Departments of the Army and Air Force for investigating and adjudicating discrimination complaints in the Army and Air National Guard. These procedures implement title VI of the Civil Rights Act of 1964 (see, 42 USC § 2000d) and Army and Air Force regulations which prohibit discrimination based on, inter alia, age.
The plaintiff unsuccessfully invoked this discrimination complaint procedure, which does not provide for judicial review. He seeks a de novo review of his superior officers’ decision in a civilian court in the form of a claim under the Human Rights Law. However, it has long been the rule that, "[u]nder the Constitution and statutes the courts have no jurisdiction over, and, therefore, cannot interfere with, the management of the military forces of the State” (People ex rel. Gillett v DeLamater, 247 App Div 246, 251 [civil court had no jurisdiction over action of the Governor in relieving the respondent from duty in a military matter]; see also, Matter of Nistal v Hausauer, 308 NY 146 [court did not have subject matter jurisdiction to review petitioner’s discharge from the National Guard]; People ex rel. Smith v Roe, 51 App Div 494 [civil court had no power to interfere with an order temporarily relieving the relator from his duties as an officer in the State National Guard since the order related peculiarly to the management and control of the military forces of the State]).
*374There are cogent policy reasons which preclude civilian courts from second-guessing decisions involving military training, discipline, and justice. The military is a specialized community which has "a hierarchical structure of discipline and obedience to command * * * wholly different from civilian patterns” (Chappell v Wallace, 462 US 296, 300), and it is extensively regulated by the Congress and the executive branch. As a consequence, military decisions concerning personnel and discipline are not subject to judicial review (see, e.g., Chappell v Wallace, supra; Orloff v Willoughby, 345 US 83; Watson v Arkansas Natl. Guard, 886 F2d 1004; Crawford v Texas Army Natl. Guard, 794 F2d 1034). While civilian courts may entertain claims regarding the constitutionality of a military regulation or statute of general applicability, claims involving personnel decisions which bear upon the readiness of the military to perform its mission are not justiciable (see, Watson v Arkansas Natl. Guard, supra; Kreis v Secretary of Air Force, 866 F2d 1508, 1511). As the Court stated in Gilligan v Morgan (413 US 1, 10), "it is difficult to conceive of an area of governmental activity in which the courts have less competence. The complex, subtle, and professional decisions as to the composition, training, equipping, and control of a military force are essentially professional military judgments, subject always to civilian control of the Legislative and Executive Branches” (emphasis in original). Contrary to my colleagues, I do not find that the 1962 amendment to the New York State Constitution (see, NY Const, art VI, § 7 [b] [former subd (c)]), which gives the Supreme Court jurisdiction over new classes of actions and proceedings created by the Legislature, alters the well-established rule that courts have no jurisdiction to interfere in military personnel decisions.*
Moreover, given the policy of noninterference by civilian courts in issues affecting military discipline and justice, the plaintiff has offered no compelling reason for this Court to construe the term "employer” in the Human Rights Law to include the State militia absent a clear expression of intent by the Legislature to bring the military within the provisions of the statute (see, e.g., Goldstein v State of New York, 281 NY *375396 [members of the militia were not employees of the State within the meaning of the Workers’ Compensation Law]). "Military efficiency demands that the services have a free hand in establishing age ceilings designed to ensure that the nation’s soldiers, sailors, and airmen are young and fit enough to meet the challenges of military service” (Kawitt v United States, 842 F2d 951, 953-954).
In analogous cases involving Federal antidiscrimination statutes, the courts have declined to extend to members of the regular armed forces and the National Guard the protections afforded to employees in general under title VII of the Civil Rights Act of 1964 (42 USC § 2000e et seq.) and the Age Discrimination in Employment Act (hereinafter ADEA [29 USC § 621 et seq.]; see, e.g., Roper v Department of Army, 832 F2d 247; Helm v State of Cal., 722 F2d 507; Gonzalez v Department of Army, 718 F2d 926; Kawitt v United States, 842 F2d 951, supra). "The courts have held that these Acts [title VII and the ADEA] do not apply to the military primarily because of a determination that, if Congress had intended to encroach upon the special status of the military in our system by extending these protections, it would have expressed its intention clearly” (Frey v State of Cal., 982 F2d 399, 404, cert denied, 509 US 906).
I cannot agree, therefore, with my colleagues that the Supreme Court has subject matter jurisdiction to consider the plaintiff’s claim under the Human Rights Law. Since the court is without jurisdiction to decide the plaintiff’s claim, there is no need to reach the issue of whether Federal regulation of the National Guard has preempted application of the State’s Human Rights Law to personnel criteria for the National Guard. If I were to reach this issue, I would agree with my colleagues that principles of Federal preemption preclude the plaintiff’s claim under the Human Rights Law (see, Hazelton v State Personnel Commn., 178 Wis 2d 776, 505 NW2d 793).
Rosenblatt, J. P., and Pizzuto, J., concur with Goldstein, J.; O’Brien, J., concurs in a separate opinion.
Ordered that the order is affirmed insofar as appealed from, with costs.

 Prior to the 1962 amendment to article VI (§ 7) of the New York State Constitution, the Supreme Court historically had general common-law jurisdiction plus jurisdiction over all causes of action subsequently created by the Legislature except where the Legislature specifically proscribed the Supreme Court’s jurisdiction (see, Kagen v Kagen, 21 NY2d 532, 536-538; Matter of Seitz v Drogheo, 21 NY2d 181). The 1962 amendment has no significance with respect to the issues here.